Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 06-2509

                           TANIOS ABIDAOUD,

                               Petitioner,

                                     v.

                       ALBERTO R. GONZALES,
              ATTORNEY GENERAL OF THE UNITED STATES,

                               Respondent.


           ON PETITION FOR REVIEW FROM AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                  Before

                       Lipez, Circuit Judge,
              Selya and Stahl, Senior Circuit Judges.



     Michael A. Paris and Cutler & Associates on brief for
petitioner.
     Jesse M. Bless, Attorney, Office of Immigration Litigation,
David V. Bernal, Assistant Director, and Peter D. Keisler,
Assistant Attorney General, on brief for respondent.



                           September 4, 2007
           STAHL, Senior Circuit Judge.      Petitioner Tanios Abidaoud

appeals from an order of the Board of Immigration Appeals (BIA),

which affirmed an Immigration Judge's (IJ's) denial of his asylum

claim and other attendant immigration claims. Because a reasonable

fact-finder would not be compelled to conclude to the contrary, we

affirm   the   BIA's   denial   of   petitioner's   asylum   claim.1   In

addition, because we find no abuse of discretion, we also deny

petitioner's petition to review the BIA's denial of a motion to

reopen based on changed country conditions.

           The IJ found petitioner credible.        Therefore, we relate

the facts of the case as he testified to them.          Petitioner is a

Maronite Christian, born and raised in Lebanon. For several months

in his late teens he was a member of the Lebanese Forces, an armed

group that aimed to protect the Lebanese Christian minority during

that country's civil war.        Petitioner left Lebanon in 1990 for

Lithuania, having received a scholarship to study architecture

there.   He remained in Lithuania as a student for seven years, and

while there met and married his Lithuanian-born wife.

           In 1997, the couple moved to Lebanon, where petitioner

continued to develop his interest in Lebanon's Phoenician past. He

founded a political party, the United Phoenician Party (UPP), whose


     1
      While petitioner purports to appeal from the BIA's denial of
withholding of removal and protection under the Convention Against
Torture, he makes no sustained argumentation regarding either of
these claims. Therefore, we deem them waived. See United States
v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

                                     -2-
principal tenet is that the various religious and ethnic factions

in Lebanon can peacefully co-exist if they rediscover their common

Phoenician roots.       Petitioner attempted to register his party with

the Lebanese Interior Ministry, but his request was denied. At the

time of his asylum hearing in 2005, petitioner attested that there

were about ten UPP members worldwide.

             Petitioner testified that his advocacy on behalf of the

UPP led to political disagreements with his employer in Lebanon,

and petitioner was fired as a result.             Petitioner also testified

that    he   received   three   threatening      telephone     calls    while   in

Lebanon, during which unidentified callers threatened him with

"disappearance" and other harms. He believed that the threats were

related to his leadership of the UPP.                 The callers did not,

however, reference the UPP or petitioner's political beliefs.

After the second phone call, petitioner sent his wife and son to

Lithuania, out of concern for their safety.                 At some point after

the third phone call, petitioner himself left Lebanon for Canada.

After spending two months in Canada, he entered the United States

in September 1999 on a one-year nonimmigrant visa.

             On appeal, petitioner points out a factual discrepancy in

the    record   regarding     when   he    received   the    three    threatening

telephone     calls.     In   his    written    testimony    and     I-589   asylum

application, petitioner alleged that the threatening phone calls

began in 1998 and continued in 1999, and that he left Lebanon in


                                          -3-
1999, shortly after the third call.                   In contrast, in his oral

testimony, petitioner stated that the phone calls occurred in 1997

and 1998, and that there was a nine-month gap between the third

phone   call    and    his     1999   departure.        However,   in       other   oral

testimony, he corroborated his written application, saying that he

left Lebanon shortly after he received the third phone call.                            The

IJ credited petitioner's statement that he waited nine months after

the third call to leave Lebanon, and the BIA noted this nine-month

gap   as   evidence       of   petitioner's      objective     lack     of       fear    of

persecution.

            We review the decision below for substantial evidence,

accepting the BIA's findings of fact if they are supported by

"'reasonable, substantial, and probative evidence on the record

considered as a whole.'"              Njenga v. Ashcroft, 386 F.3d 335, 338

(1st Cir. 2004) (quoting INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992)). We will reverse only if "any reasonable adjudicator would

be    compelled      to   conclude      to    the     contrary."        8    U.S.C.       §

1252(b)(4)(B).        The burden of establishing eligibility for asylum

is    carried   by     the     petitioner,      who    must   prove     either      past

persecution       (thus      giving    rise     to    an   inference        of    future

persecution) or a well-founded fear of persecution on account of

his race, religion, nationality, membership in a particular social

group, or political opinion. Bocova v. Gonzales, 412 F.3d 257, 262

(1st Cir. 2005).


                                          -4-
           Because the petitioner in this case only claims a well-

founded fear of future persecution, we do not address whether he

suffered   past    persecution.      "A    well-founded   fear    of    future

persecution entails both subjective and objective components. The

petitioner must demonstrate not only that she harbors a genuine

fear of future persecution but also that her fear is objectively

reasonable."      Negeya v. Gonzales, 417 F.3d 78, 82-83 (1st Cir.

2005). Assuming that the petitioner in this case has satisfied the

subjective   component,   we   address     only   whether   the   objective

component has been sufficiently met. To do so, the petitioner must

show   "'credible,   direct,   and    specific    evidence'"     that   would

objectively support a reasonable fear of future individualized

persecution based on a statutorily protected ground.              Guzman v.

INS, 327 F.3d 11, 16 (1st Cir. 2003) (quoting Ravindran v. INS, 976

F.2d 754, 758 (1st Cir. 1992)).

           Therefore, we must decide whether the record evidence

compels the conclusion that the petitioner has established a well-

founded fear of future persecution.         We conclude that it does not.

           Several factors undermine petitioner's claim that the

record compels a favorable outcome on his asylum claim:           he failed

to show any evidence of a connection between the three threats he

received and his political activities; he was not detained or

otherwise mistreated while living in Lebanon; he testified that he

remained in Lebanon for nine months following the third threat; and


                                     -5-
he offered no evidence that other members of his political party

have suffered harm, either at the time petitioner was in Lebanon or

since he left the country.        Given our limited scope of review, we

cannot conclude that this record compels the conclusion that

petitioner has a well-founded fear of persecution were he to return

to Lebanon.

           We    also   briefly   address         petitioner's   claim    that   he

misspoke during his oral testimony when he stated that nine months

elapsed between the third threat and his departure from Lebanon.

He argues that other evidence in the record suggests that he left

shortly after he received the third threat, and that the IJ should

have credited that evidence, rather than his alleged misstatements.

However,   the   fact   that   the       record    could   support   a   different

conclusion than that reached by the IJ is not sufficient to compel

our reversal of that finding of fact.                See Ziu v. Gonzales, 412

F.3d 202, 204 (1st Cir. 2005) ("[T]hat the record could support an

alternate inference from the one drawn by the IJ does not warrant

overturning the IJ's decision.").

           Petitioner     makes      a    second,     underdeveloped     argument

requesting that his case be remanded to the BIA based on changed

country conditions in Lebanon, and contesting the BIA's denial of

a similar motion to reopen.       While petitioner may well have waived

this issue due to a lack of developed argumentation, see United

States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990), his claim also


                                         -6-
fails on the merits.      To reverse the BIA's denial of a motion to

reopen, we would have to determine that such a decision constituted

an abuse of discretion.     See Roberts v. Gonzales, 422 F.3d 33, 35

(1st Cir. 2005).    To prevail on a motion to reopen based on changed

country conditions, the petitioner must demonstrate "[c]hanges in

conditions   in    the   applicant's   country   of   nationality"   that

"materially affect[] the applicant's eligibility for asylum."          8

C.F.R. § 1208.4(a)(4)(i)(A).       Here, the BIA did not abuse its

discretion in denying the motion to reopen where petitioner failed

to connect the increased civil strife in Lebanon to his particular

grounds for claiming asylum.

           For the foregoing reasons, the petition for review is

denied.   The decision of the BIA is affirmed.




                                   -7-